Citation Nr: 1120035	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for discoid lupus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for discoid lupus and granted a 30 percent rating for PTSD (from 10 percent), effective September 17, 2004.

In a March 2008 rating decision, the RO granted a 50 percent rating for PTSD (from 30 percent), effective September 17, 2004.

In a June 2007 statement, the Veteran asserted that clear and unmistakable error (CUE) had been committed in the adjudication of his claims.  However, a CUE claim applies only to final decisions.  See 38 C.F.R. § 3.105(a) (2010).  Because the Veteran's claims are still in appellate status as of issuance of this decision, a CUE claim is not applicable and will not be discussed.

In February 2010 and April 2011, the Veteran's representative submitted additional evidence to the Board that the Board deems as timely received.  The representative requested the Board to review the additional evidence along with the current evidence.  The Board considers the request to review the additional evidence as a waiver of review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

A request to reopen the issue of entitlement to service connection for a dental condition has been raised by the record, specifically in the Veteran's April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by symptoms including some suicidal ideation, blunted affect, circumstantial speech, memory impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining relationships, which have resulted in occupational and social impairment with reduced reliability and productivity.

2.  The Veteran does not have discoid lupus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.012, 3.159, 3.321, 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  Discoid lupus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326 (2010); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

(The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (Apr. 30, 2008).)

Prior to the initial adjudication of the Veteran's claims, letters dated in September 2004 and October 2004 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim for an increase (PTSD) and his claim for service connection (discoid lupus); what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini, 18 Vet. App. at 120-21.

In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  By a March 2006 notice letter, the RO provided the Veteran with the general criteria for assigning disability ratings and effective dates.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in October 2008, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

In regards to the duty to assist, the Veteran's available service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board notes that the Veteran's available service treatment records only include an April 1962 entrance examination.  The Veteran was notified that his service treatment records were not available and that he should submit copies of those records.  To date, however, no additional service treatment records have been associated with the claims file.

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board specifically notes that the Veteran was afforded VA psychiatric examinations with respect to his PTSD.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the Veteran's PTSD has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for discoid lupus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

As discussed below in more detail below, the evidence does not satisfy the standards of McLendon, as the evidence does not establish the occurrence of an in-service injury, disease, or event, and there is no indication that there is a relationship between the claimed disability of discoid lupus and the Veteran's active military service.  Thus, a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Therefore, the duty to assist has been met, and the record is complete and the case is ready for review.


B.  Law and Analysis

1.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 50 percent rating for his service-connected PTSD under Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

A review of the relevant evidence of records reveals that the Veteran was seen for PTSD in April 2003.  He reported having problems with anger.  He had nightmares about twice per week, and slept about 4 hours per night.  He had intrusive thoughts about his experiences in Vietnam.  He was told by his wife and kids that he was cold and distant.  If he heard a sound at night, he would go out and check the outside of the house.  He was easily startled and had a short fuse.  He stated that he had difficulty with concentration, and did not like to be out at malls or shopping areas.  He felt his symptoms were aggravated by the Iraq War.  On examination, the Veteran was casually dressed and appeared anxious.  He was hypervigilant, and sat with his back to the wall and watched the front door while in the waiting room.  His speech was normal, though he spoke in a low tone.  His mood was depressed and his affect was blunted.  He denied any current suicidal intent or plan, but admitted some passive ideation and thoughts of why he was here.

The Veteran was seen again in September 2004.  The findings were similar to those from April 2003, and the Veteran was noted to have an irritable affect.  The Veteran was also placed on Wellbutrin for treatment of depression associated with PTSD.  His GAF score was 50.

The Veteran underwent a VA psychiatric examination in December 2004.  The Veteran reported that he frequently thought about the war.  Though he was advised to not watch the news, he continued to watch coverage of the Iraq War.  He had difficulty falling asleep, and slept about 7 hours at the most.  He described his mood as depressed and subdued, and he had increased irritability.  The Veteran worked part-time as a preacher.  He enjoyed his work and enjoyed being around people.  He occasionally worked with other veterans, and coping strategies effectively contained his PTSD so that it did not interfere with his work.  He lived with his wife, youngest son, and two grandchildren.  He described his marriage as distant.  He had a couple close friends, and spent his free time reading scripture.  He used to enjoy shooting guns but discontinued that due to a fear of flashbacks.  His primary social interaction was volunteering for assistance organizations.  He did not interact with friends.  He stated he experienced suicidal ideation about 3 or 4 times per year without intent.  He reported some difficulty with memory, such as names of past acquaintances and activities he had done.  He denied any ritualistic behavior or panic attacks.  On examination, the Veteran was alert and cooperative.  His speech was normal but periodically circumstantial.  His mood was subdued and his affect was appropriate.  He periodically laughed and joked.  His thought process was goal-directed.  There was no indication of hallucinations or suicidal or homicidal intent.  His GAF score was 65.

Records dated February 2005 show the Veteran reported no improvement in his condition.  He did not notice much difference in his condition after being prescribed Wellbutrin, but he stopped taking it due to an inability to pay.  He again stated that news of the Iraq War reminded him of his Vietnam experiences.  He was anxious, depressed, and had trouble concentrating.  He was advised to restart Wellbutrin treatment.  His GAF score was 50.

The Veteran submitted a May 2005 statement in support of his claim.  With respect to his PTSD, he stated that he had previously lost jobs due to an inability to concentrate.  He spent most of his time alone and reflected on spiritual issues.  He slept about 4 continuous hours each day.  He was quite irritable, and stated that he was often tempted to kill someone.

Records dated June 2005 show the Veteran reported improvement in his depression with Wellbutrin.  He was neatly dressed but in an anxious mood.  He tried to stay busy in order to keep his mind off of his Vietnam experiences, but continued to experience thoughts of his Vietnam experiences.  He was sleeping better with medication.  He felt sad on Memorial Day but consoled himself by reading the Bible and the Quran.  He felt that he wanted to be alone most of the time.  He stayed at home and kept the blinds drawn.  He experienced road rage when driving.

During an August 2005 visit, the Veteran stated that he still considered himself a solider upholding his oath to defend the Constitution.  He still isolated himself and preferred to be alone.  He continued to have distressing dreams about Vietnam.  He denied any suicidal or homicidal ideation.  His GAF score was 50.  Records dated November 2005 show the Veteran reported feeling some survivor guilt.  He also experienced road rage.  He denied any suicidal or homicidal ideation.

During a June 2006 visit, the Veteran recounted how a story of Marines killing innocent Iraqis brought back bad memories of his experiences in Vietnam.  On examination, the Veteran was hypervigilant but less depressed.  His affect was blunted.  He denied any suicidal or homicidal ideation, and there was no indication of hallucinations or delusions.  He had a sense of hopelessness.  His GAF score was 47.

The Veteran was seen in August 2006.  The Veteran expressed frustration at the wars in Iraq, Afghanistan, and Lebanon.  News from Iraq aggravated the Veteran's PTSD.  He stated he was not being paid at work.  On examination, the Veteran was hypervigilant but less depressed.  His affect was blunted.  He denied any suicidal or homicidal ideation, and there was no indication of hallucinations or delusions.

In February 2007, the Veteran expressed frustration over his claims process.  He was "just trying to survive" and felt that he could not trust the government.  He felt that the Vietnam War was being repeated in Iraq.  On examination, the Veteran was hypervigilant but less depressed.  His affect was blunted.  He denied any suicidal or homicidal ideation, and there was no indication of hallucinations or delusions.

The Veteran was seen again in April 2007.  He stated that it was becoming more difficult for him to show trust and love.  He was more isolated than in previous sessions with feelings of helplessness and hopelessness.  In a June 2007 statement, the Veteran indicated that his PTSD and anxiety had gotten worse.

The Veteran was afforded a VA psychiatric examination in August 2007.  He stated that he frequently thought about the war, and watched Iraq War coverage despite being advised not to.  He usually got between 3 and 6 hours of sleep.  He described his mood as depressed and was angry about the stupidity of the world.  He found it hard to be optimistic or excited about anything.  He had occasionally increased irritability and tried hard to keep his temper under control.  He described his marriage as a comfortable, but not close, relationship.  He had good relationships with his children.  He spent much of his day watching television and researching on the internet.  He also read scriptures and expressed a desire to write a book about interfaith issues.  He denied any active suicidal or homicidal ideation, but acknowledged passive thoughts of death about 4 or 5 times per year.  He worked as an on-call chaplain for inmates.  His symptoms mildly impaired his ability to work.  He generally liked people, but did not socialize much.  On examination, the Veteran was alert and cooperative.  His speech was monotone, soft, and circumstantial at times.  Eye contact was fair.  His mood was depressed and his affect was appropriate to the situation.  He only smiled when discussing his grandchildren.  His thought process was coherent.  There were no hallucinations or suicidal or homicidal ideation in his thought content.  He reported some memory difficulties with names or activities, but denied any ritualistic behavior or panic attacks.  His GAF score was 50.

The Veteran was seen in November 2007.  He was angry and irritable about his claims.  He reported that Wellbutrin helped with his depression.  On examination, the Veteran was hypervigilant, anxious, and depressed.  He was irritable and his affect was angry and blunted.  He denied any suicidal or homicidal ideation, and there was no indication of hallucinations or delusions.  He had a sense of hopelessness.  He reported that he had been unable to work in a full-time job.

Records dated February 2008 show the Veteran continued to be depressed.  He was also frustrated with his VA claims process.  He avoided watching the news and politics, as they triggered his PTSD symptoms.  He had difficulty sleeping and always felt tired.  Additional records dated February 2008 show the Veteran reported getting more depressed over his VA claims.  He felt betrayed by the government.  This stressor, as well as the Iraq War, worsened the Veteran's PTSD.  On examination, the Veteran was hypervigilant, anxious, and depressed.  He was irritable and his affect was angry and blunted.  He denied any suicidal or homicidal ideation, and there was no indication of hallucinations or delusions.  He had a sense of hopelessness.  The examiner stated that the Veteran had been unable to work in a full-time job and was significantly impaired in his social functioning.

In April 2008, the Veteran reported that his memory and concentration had gotten worse, and that sometimes he felt dizzy.  He denied any suicidal or homicidal ideation, but acknowledged that he sometimes lost his temper.  In a June 2008 statement, the Veteran indicated that he had depression and difficulty sleeping.  He was prescribed Bupropion, but was distrustful of the government, media, and pharmacies.

VA treatment records dated June 2008 show the Veteran had periods of depression and expressed frustration with the VA claims process.  On examination, the Veteran was anxious but less depressed.  He was guarded.  Speech was coherent but low in tone.  His mood was depressed, less irritable, and his affect was less angry and blunted.  There was no indication of suicidal or homicidal ideation, and no evidence of hallucinations or delusions.  He had a sense of hopelessness.  

In November 2008, the Veteran expressed frustration with the inability to get an appointment with a chiropractor.  He was also frustrated with the claims system.  On examination, the Veteran's mood was depressed and his affect was dysphoric and restricted.  His speech was soft, slow and deliberate.  His thought process was linear and goal-directed.  He denied any suicidal thoughts, and his insight was fair.  His GAF score was 45.

Records dated April 2009 and July 2009 show the Veteran complained of being more forgetful and having difficulty concentrating.  He stated that he went some place but did not remember going there.  He was depressed and not motivated about doing things he wanted to do.  On examination, the Veteran was less anxious and less depressed.  He was guarded.  His mood was depressed, less irritable, and his affect was less angry and blunted.  There was no indication of suicidal or homicidal ideation, and no evidence of hallucinations or delusions.  He had a sense of hopelessness.  His GAF score was 45.

In October 2009, the Veteran reported being under stress because his son was sentenced to 15 years in prison for selling marijuana.  He continued to feel distrust towards the government over his benefit claims and frustration over the Iraq War.  On examination, the Veteran's mood was depressed but less irritable.  His affect was blunted but less angry.  There was no indication of suicidal or homicidal ideation, and no evidence of hallucinations or delusions.  He had a sense of hopelessness.

Records dated June 2010 reflect an earlier February 2010 GAF score of 44.

Based on the evidence of record, the Board finds that a rating in excess of 50 percent is not warranted at any point during the rating period on appeal.  The Veteran reported that he manifested some passive suicidal ideation at times, but this was repeatedly not found on clinical examination.  With the exception of his December 2004 VA examination, his GAF scores ranged from 44 to 50, indicating serious symptoms of PTSD.  However, the Veteran's PTSD has not been manifested by the symptoms suggestive of a higher rating of 70- or 100-percent.  Specifically, he did not have obsessional rituals which interfered with routine activities, illogical or obscure speech, a near-continuous panic or depression affecting the ability to function independently, impaired impulse control or periods of violence, or a neglect of personal hygiene.  While the Veteran did have impaired social and occupational function, the evidence does not demonstrate an inability to establish and maintain effective relationships.  He had a comfortable relationship with his wife, good relationship with his children and grandchildren, and stated that he had a couple friends, though he did not see them socially.

The evidence of record reflects that the Veteran's symptoms match several of the symptoms found in the criteria for the currently assigned 50 percent rating, including blunted affect, circumstantial speech, memory impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining relationships.  The evidence also suggests that his PTSD had a mild or limited impact on his occupational duties, and he was able to work part-time.  He did not experience panic attacks.

As noted above, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In this case, the Veteran's disability picture more closely approximates the criteria for a 50 percent evaluation for PTSD.  That is, the symptoms have resulted in no worse than occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, a rating in excess of 50 percent is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as depression and memory impairment.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes a rating consistent with the rating already assigned.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 50 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


2.  Service Connection

In order to establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including systemic lupus erythematosus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307.  In a July 1997 opinion, VA's General Counsel explained that this definition includes personnel who were not actually stationed within the borders of the Republic of Vietnam, but were present within the Republic's borders for duty or visitation purposes.  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's long-standing interpretation that service in Vietnam requires that a veteran have set "foot-on-land" in Vietnam).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, 38 C.F.R. § 3.309(e) was amended to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

The Veteran's personnel records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is entitled to a presumption of exposure to herbicide agents.  However, discoid lupus is not listed above and is not entitled to the presumptions associated with herbicide exposure.  Therefore, the Veteran's disease may not be presumed to have been incurred as a result of herbicide exposure in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

As noted above, available service treatment records consist of a April 1962 entrance examination, which recorded no relevant abnormalities.

The Veteran underwent a general VA examination in July 1996.  He was diagnosed with intermittent hematuria and a history of chest tightness.  He indicated that his hematuria started about 15 years earlier.  He had two episodes of chest tightness.  Both had occurred in the 1980's.  Private treatment records also reflect a history of hematuria.

More recent VA treatment records reflect a diagnosis of dermatitis in April 2003, and an initial diagnosis of discoid lupus in September 2004.  Additional records show the Veteran received continued treatment for his condition since that time.

The Veteran submitted several statements in support of his claim, as well as information about lupus.  Of note, the Veteran stated in July 2008 that he believed his condition was due to inadequate nutrition from C rations during service.  He submitted information that nutritional deficiencies make people susceptible to lupus.  He also stated that he sprayed pesticides and received dental fillings during service, and asserted that exposure to these substances caused lupus.

Based on the evidence of record, the Board finds that the Veteran does not have discoid lupus that is attributable to his active military service, and that service connection is not warranted.  The service treatment records do not include any records of discoid lupus or symptoms of lupus, although this would not be unexpected with only the entrance examination available for review.  Additionally, post-service records do not show that systemic lupus erythematosus was diagnosed within one year of the Veteran's discharge from service.  In fact, discoid lupus has been diagnosed and not the chronic disease of systemic lupus erythematosus.  Instead, the evidence shows that the Veteran was first diagnosed with discoid lupus in 2004, almost 38 years after his discharge from service.  The Veteran was diagnosed with hematuria and reported a history of chest tightness in 1996.  To the extent that these symptoms may have been the result of lupus, the Veteran stated that these occurred around 1981, which would be about 15 years after discharge.  The Board recognizes that the Veteran's service treatment records are incomplete.  However, the Veteran has not asserted that he experienced discoid lupus or symptoms of lupus in service.  Rather, he argues that he currently has discoid lupus that is attributable to chemical exposures and nutritional deficiencies in service.

The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335. This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 470 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr, 21 Vet. App. at 303.

Here, while the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his discoid lupus is related to military service, he has not demonstrated the medical knowledge required to provide a medical opinion concerning the complex question of etiology of his skin disorder that manifested many years after military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between this claimed disorder and his period of service.

The preponderance of the evidence is against finding that the Veteran has discoid lupus etiologically related to active service.  The appeal is accordingly denied as service connection is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

A rating in excess of 50 percent for service-connected PTSD is denied.

Service connection for discoid lupus is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


